Citation Nr: 0900393	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar 
arthritis with spinal stenosis, postoperative, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for nerve involvement, 
right lower extremity, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision, by the Boise, Idaho, Regional Office (RO), which 
denied the veteran's claim for a rating in excess of 20 
percent for lumbar spine arthritis with spinal stenosis, 
postoperative; the decision also denied a rating in excess of 
10 percent for nerve involvement, right lower extremity.  The 
veteran perfected a timely appeal to that decision.  

In December 2008, the veteran appeared at the Boise RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  The veteran's back disability is manifested by some 
painful limitation of motion with fatigue, and spasms; his 
remaining functional range of motion is better than 30 
degrees of flexion.  

2.  Thoracolumbar arthritis with spinal stenosis is not 
productive of ankylosis, or incapacitating episodes having a 
total duration of at least four weeks during any 12 month 
period.  Bedrest has not been prescribed.  

3.  The nerve involvement in the right lower extremity causes 
no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar spine arthritis with spinal stenosis, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
4.1-4.10, 4.71a, Diagnostic Codes 5010, 5243 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
nerve involvement of the right lower extremity is denied.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8521 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a VCAA letters were sent to the veteran in May 
2005 and October 2006.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in October 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claims have been denied.

The Board acknowledges that the letters discussed above do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the January 2007 statement of the case set 
forth the diagnostic criteria for the disability at issue and 
also included the provisions of 38 C.F.R. §§ 3.321 and 4.1, 
which reference impairment in earning capacity as a rating 
consideration.  Furthermore, an October 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Therefore, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Accordingly, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Additionally, documents from the Social 
Security Administration are of record.  Moreover, the 
veteran's statements in support of his claims are affiliated 
with the claims file, including testimony provided at a 
December 2008 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

I.  Thoracolumbar arthritis with spinal stenosis

The veteran is claiming entitlement to an increased rating 
for thoracolumbar arthritis with spinal stenosis.  His 
request for an increase was received in May 2005.  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for thoracolumbar arthritis 
with spinal stenosis.  Spinal disabilities are evaluated 
under the general rating formula for diseases and injuries of 
the spine.  Under that general rating formula, a 20 percent 
rating is warranted where the evidence reveals forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
Diagnostic Code 5242 for degenerative arthritis; and, 
Diagnostic Code 5243 for intervertebral disc syndrome.  

In order to be entitled to the next-higher 40 percent rating, 
the evidence must show forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

The Board finds no support for a 40 percent rating under 
Diagnostic Code 5243 based on the orthopedic manifestations 
of the veteran's low back disability.  Indeed, the veteran's 
June 2005 VA examination revealed forward flexion of the 
lumbar spine to no worse than 54 degrees.  He had extension 
to 25 degrees.  Lateral bending was to 30 degrees and 
rotation was 30 degrees to the right and 26 degrees to the 
left.  There was no finding of ankylosis.  

On subsequent examination in April 2007, lumbar flexion was 
to 70 degrees.  Extension was to 30 degrees.  Right and left 
lateral flexion was to 25 degrees.  Right and left rotation 
was 30 degrees.  Ankylosis was not shown.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the record indicates consistent complaints of 
low back pain.  For example, a March 2005 clinical record 
indicated severe bilateral low back pain (worse on the right) 
which radiated into his hips, since February 2005.  He found 
it initially almost impossible to get comfortable or to walk.  
It was noted that the veteran normally walked with arm 
crutches and used a mobility scooter.  Another VA treatment 
report, dated in October 2006, reflected complaints of pain 
across the mid lumbar region as aching, constant and 
radiating into the right hip.  Moreover, at VA examinations 
in June 2005 and April 2007, the veteran indicated 
limitations with walking.  Specifically, he could only walk 
20-25 feet.  Those examination reports also indicated that 
the veteran used an electric scooter and a soft metal back 
support.  He used Darvocet and received epidural steroid 
injections to manage his low back pain.  He also stated that 
his daily activities were limited to his riding his lawn 
mower on his small acreage.  Furthermore, at his personal 
hearing in December 2008, the veteran reiterated his 
complaints of constant back pain.  He related that he was 
currently using a wheel chair to get around and that he used 
a cane for his vehicle and for getting in and out of his 
wheel chair.  He 

In addition the the veteran's subjective complaints, the 
record also objectively demonstrates pain and limitation of 
function of the low back.  Specifically, upon VA examination 
in June 2005, he had an antalgic gait without assistive 
devices in the clinic room.  There was pain on flexion, with 
mild fatigue and lack of endurance after 4 repetitions.  He 
did not report weakness.  There was also some pain and 
probable lack of endurance with lateral bending, and some 
pain with rotation.  He did not have fatigue or weakness with 
repetitive motion.  Additionally, VA examination in April 
2007 revealed a slow gait with aslight limping favoring the 
right leg.  Moreover, there was pain noted on percussion of 
the lumbar spine and also spasm of the same areas 
bilaterally.  The veteran had difficulty rising from the 
chair in the examining room.  A repetitive motion test of the 
lumbar spine did not result in any increase of pain; range of 
motion remained the same.  

Even considering additional functional limitation due to 
factors such as pain and fatigue, the overall evidence does 
not indicate a disability picture comparable to the criteria 
for the next-higher 40 percent evaluation, over any portion 
of the rating period on appeal.  Indeed, the objective 
findings show forward flexion well in excess of 30 degrees, 
with no ankylosis.  Although some limitation of function has 
been demonstrated, such is found to be appropriately 
contemplated in the 20 percent evaluation in effect 
throughout the rating period on appeal.

The Board has also considered whether an increased rating is 
warranted via application of Diagnostic Code 5243, concerning 
intervertebral disc syndrome.  That code section provides 
thatintervertebral disc syndrome may be rated under the 
general rating formula for diseases and injuries of the 
spine, outlined above, or it may also be rated on 
incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  The rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes provides for a 20 percent rating 
where the evidence demonstrates incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the last 12 months.  A 40 percent rating applies 
where the evidence shows incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

The evidence here does not establish incapacitating episodes, 
as defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.  There are no 
other relevant code sections for consideration.  Moreover, 
while Note (1) of the general rating formula instructs the 
rater to separately evaluate any associated objective 
neurologic abnormalities under an appropriate Diagnostic 
Code, the Board observes that a separate neurologic rating is 
already in effect here, and will be analyzed below.

In sum, there is no basis for a rating in excess of 20 
percent for thoracolumbar arthritis with spinal stenosis for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Nerve involvement, right lower extremity

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for nerve involvement of the 
right lower extremity pursuant to Diagnostic Code 8521.  
Under that code section, a 10 percent rating is warranted for 
mild incomplete paralysis of the external popliteal nerve.  
In order to be entitled to the next-higher 20 percent rating, 
the evidence must show moderate incomplete paralysis of the 
sciatic nerve.  

The Board finds no support for assignment of a 20 percent 
evaluation for the veteran's nerve involvement of the right 
lower extremity.  In so finding, the Board acknowledges a 
March 2005 VA clinical evaluation showing complaints of 
longstanding weakness and peripheral paresthesias.  At that 
time, light touch, pain, and vibration sense were all 
diminished, and there was weakness of dorsiflexion and 
plantarflexion. Moreover, VA examination in June 2005 
revealed absent reflexes in the ankles and knees.  
Additionally, an August 2005 record from the neurosurgery 
clinic reveals +1 deep tendon reflexes were in both ankles 
and knees.  
Furthermore, an October 2006 record indicates complaints of  
right foot numbness, and VA examination in April 2007 showed 
a positive straight leg raise on the right, reinforced by the 
Lasegue's sign.  There was also sensory loss of the L4-5 and 
S1 lumbar dermatomes on the right, as well as a slight motor 
loss also of the L4-5 and S1 dermatomes on the right.  
Finally, separate neurologic evaluation in April 2007 
indicated a slight loss of motor function of the L4-5 and S1 
lumbar dermatomes.  Deep tendon reflexes of the lower 
extremities were noted to be normal.  

Despite the complaints and findings noted above, the overall 
disability picture is not found to be comparable to moderate 
incomplete paralysis of the external popliteal nerve.  
Indeed, at the June 2005 VA treatment examination, the 
veteran was able to feel the monofilament on his legs except 
for the right medial ankle area.  He was able to feel the 
vibration except on the right leg from the calf area to the 
right ankle.  
In an August 2005 neurologic record, the veteran had no 
clonus and had down going toes bilaterally.  An October 2006 
record indicated that strength in the lower extremities was 
normal.  There was also normal pinprick in the right lower 
extremity, except for the dorsum of the foot.  Finally, upon 
neurologic evaluation in April 2007, motor examination of the 
lower extremities indicated only a slight loss of motor 
function of the L4-5 and S1 lumbar dermatomes, and deep 
tendon reflexes of the lower extremities were normal.  

The Board finds that the above evidence reveals no more than 
mild neurologic manifestations of a low back disability.  
Accordingly, there is no basis for a rating in excess of 10 
percent for nerve involvement of the right lower extremity 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Extraschedular considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

A rating in excess of 20 percent for thoracolumbar arthritis 
with spinal stenosis, postoperative, is denied.  

A rating in excess of 10 percent for nerve involvement of the 
right lower extremity is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


